DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Chou on January 12, 2022.
The application has been amended as follows: 
1	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device that is in communication with one or more display devices, one or more input devices, and a set of one or more wearable audio output devices, cause the electronic device to:
display, via the one or more display devices, a user interface for determining whether or not to enable a respective audio output mode for the set of one or more wearable audio output devices for a respective type of audio content;
while displaying the user interface, concurrently output, via the set of one or more wearable audio output devices, first audio using a first audio output mode while 
while displaying the user interface and outputting the first audio using the first audio output mode, receive, via the one or more input devices, a request to switch to using a second audio output mode;
in response to receiving the request to switch to using the second audio output mode, concurrently output, via the set of one or more wearable audio output devices, second audio using the second audio output mode while displaying in the user interface, via the one or more display devices, a second visual indication that the second audio output mode is being used for the second audio, wherein the second visual indication is different from the first visual indication;
while concurrently outputting the second audio using the second audio output mode and displaying the second visual indication that the second audio output mode is being used, detect, via the one or more input devices, an input directed to the user interface; and
in response to detecting the input directed to the user interface, select, based on the input, one of the first audio output mode or the second audio output mode as an active audio output mode for the respective type of audio content.
2	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein:
the first audio output mode is a non-spatial audio output mode;
the second audio output mode is a spatial audio output mode;

a non-spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is not adjusted as the set of one or more wearable audio output devices is moved relative to the frame of reference.
3	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein:
the first audio output mode is a spatial audio output mode;
the second audio output mode is a non-spatial audio output mode;
a spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is adjusted as the set of one or more wearable audio output devices is moved relative to a frame of reference, so as to position one or more sources of sound in the frame of reference independently of a position of the set of one or more wearable audio output devices relative to the frame of reference; and
a non-spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices are not adjusted as the set of one or more wearable audio output devices is moved relative to the frame of reference.
non-transitory computer readable storage medium of claim 1, wherein: 
the user interface includes a user interface element that, when activated, selects as the active audio output mode for the respective type of audio content an audio output mode in which the electronic device outputs audio without using the respective audio output mode even when the electronic device is playing audio that can be presented using the respective audio output mode.
5	 (Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein the user interface includes a user interface element that, when activated, selects as the active audio output mode for the respective type of audio content an audio output mode in which the electronic device outputs audio using the respective audio output mode when the electronic device is playing audio that can be presented using the respective audio output mode.
6	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein:
the first visual indication includes a first animation associated with the first audio output mode; and
the second visual indication includes a second animation, different from the first animation, associated with the second audio output mode.
7	(Currently Amended) The non-transitory computer readable storage medium of claim 6, wherein:
the respective audio output mode is a spatial audio output mode; and

8	(Currently Amended) The non-transitory computer readable storage medium of claim 6, wherein:
the respective audio output mode is a spatial audio output mode; and
a respective animation of the first animation and the second animation that corresponds to a non-spatial audio output mode includes concurrently moving a representation of a user and a representation of a first audio output displayed with a first predefined spatial relationship to the representation of the user in accordance with the movement of the representation of the user.
9	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein 
the second audio is a continuation of the first audio, with the second audio rendered using the second audio output mode where the first audio is rendered using the first audio output mode.
10	 (Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein:
outputting the first audio using the first audio output mode includes rendering respective audio for output using the first audio output mode; and
outputting the second audio using the second audio output mode includes rendering the respective audio for output using the second audio output mode.
non-transitory computer readable storage medium of claim 10, wherein 
the respective audio includes a moving source of sound.
12	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein 
the set of one or more wearable audio output devices includes a first wearable audio output component and a second wearable audio output component, and the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to:
prior to displaying the user interface, in accordance with a determination that at least one of the first wearable audio output component or the second wearable audio output component is not in a respective position relative to an ear of a user, present a notification prompting the user to place the first wearable audio output component in the respective position relative to a first ear of the user and the second wearable audio output component in the respective position relative to a second ear of the user.
13	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein the user interface is displayed in accordance with the electronic device establishing communication with the set of one or more wearable audio output devices for a first time.
14	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein 
the user interface is displayed in accordance with the electronic device establishing communication with the set of one or more wearable audio output devices 
15	(Currently Amended) The non-transitory computer readable storage medium of claim 1, wherein 
the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to:
prior to displaying the user interface, display a settings user interface that includes a selectable option for initiating an audio output mode demonstration process;
wherein 
the user interface is displayed in response to a user input that corresponds to activation of the selectable option.
16	(Original) An electronic device that is in communication with one or more display devices, one or more input devices, and a set of one or more wearable audio output devices, the electronic device comprising:
one or more processors; and
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:
	displaying, via the one or more display devices, a user interface for determining whether or not to enable a respective audio output mode for the set of one or more wearable audio output devices for a respective type of audio content;
	while displaying the user interface, concurrently outputting, via the set of one or more wearable audio output devices, first audio using a first audio output mode while 
	while displaying the user interface and outputting the first audio using the first audio output mode, receiving, via the one or more input devices, a request to switch to using a second audio output mode;
	in response to receiving the request to switch to using the second audio output mode, concurrently outputting, via the set of one or more wearable audio output devices, second audio using the second audio output mode while displaying in the user interface, via the one or more display devices, a second visual indication that the second audio output mode is being used for the second audio, wherein the second visual indication is different from the first visual indication;
	while concurrently outputting the second audio using the second audio output mode and displaying the second visual indication that the second audio output mode is being used, detecting, via the one or more input devices, an input directed to the user interface; and
	in response to detecting the input directed to the user interface, selecting, based on the input, one of the first audio output mode or the second audio output mode as an active audio output mode for the respective type of audio content.
17	(Original) The electronic device of claim 16, wherein:
the first audio output mode is a non-spatial audio output mode;
the second audio output mode is a spatial audio output mode;
a spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is adjusted as the set of one or more 
a non-spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is not adjusted as the set of one or more wearable audio output devices is moved relative to the frame of reference.
18	(Original) The electronic device of claim 16, wherein:
the first audio output mode is a spatial audio output mode;
the second audio output mode is a non-spatial audio output mode;
a spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is adjusted as the set of one or more wearable audio output devices is moved relative to a frame of reference, so as to position one or more sources of sound in the frame of reference independently of a position of the set of one or more wearable audio output devices relative to the frame of reference; and
a non-spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices are not adjusted as the set of one or more wearable audio output devices is moved relative to the frame of reference.
19	(Original) The electronic device of claim 16, wherein 
the user interface includes a user interface element that, when activated, selects as the active audio output mode for the respective type of audio content an audio output mode in which the electronic device outputs audio without using the respective audio 
20	(Original) The electronic device of claim 16, wherein 
the user interface includes a user interface element that, when activated, selects as the active audio output mode for the respective type of audio content an audio output mode in which the electronic device outputs audio using the respective audio output mode when the electronic device is playing audio that can be presented using the respective audio output mode.
21	(Original) A method, comprising:
at an electronic device that is in communication with one or more display devices, one or more input devices, and a set of one or more wearable audio output devices:
displaying, via the one or more display devices, a user interface for determining whether or not to enable a respective audio output mode for the set of one or more wearable audio output devices for a respective type of audio content;
while displaying the user interface, concurrently outputting, via the set of one or more wearable audio output devices, first audio using a first audio output mode while displaying in the user interface, via the one or more display devices, a first visual indication that the first audio output mode is being used for the first audio;
while displaying the user interface and outputting the first audio using the first audio output mode, receiving, via the one or more input devices, a request to switch to using a second audio output mode;

while concurrently outputting the second audio using the second audio output mode and displaying the second visual indication that the second audio output mode is being used, detecting, via the one or more input devices, an input directed to the user interface; and
in response to detecting the input directed to the user interface, selecting, based on the input, one of the first audio output mode or the second audio output mode as an active audio output mode for the respective type of audio content.
22	(Original) The method of claim 21, wherein:
the first audio output mode is a non-spatial audio output mode;
the second audio output mode is a spatial audio output mode;
a spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is adjusted as the set of one or more wearable audio output devices is moved relative to a frame of reference, so as to position one or more sources of sound in the frame of reference independently of a position of the set of one or more wearable audio output devices relative to the frame of reference; and

23	(Original) The method of claim 21, wherein:
the first audio output mode is a spatial audio output mode;
the second audio output mode is a non-spatial audio output mode;
a spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices is adjusted as the set of one or more wearable audio output devices is moved relative to a frame of reference, so as to position one or more sources of sound in the frame of reference independently of a position of the set of one or more wearable audio output devices relative to the frame of reference; and
a non-spatial audio output mode is an audio output mode where audio of the set of one or more wearable audio output devices are not adjusted as the set of one or more wearable audio output devices is moved relative to the frame of reference.
24	(Original) The method of claim 21, wherein 
the user interface includes a user interface element that, when activated, selects as the active audio output mode for the respective type of audio content an audio output mode in which the electronic device outputs audio without using the respective audio output mode even when the electronic device is playing audio that can be presented using the respective audio output mode.
25	(Original) The method of claim 21, wherein 

26	(New) The method of claim 21, wherein:
the first visual indication includes a first animation associated with the first audio output mode; and
the second visual indication includes a second animation, different from the first animation, associated with the second audio output mode.
27	(New) The method of claim 26, wherein:
the respective audio output mode is a spatial audio output mode; and
a respective animation of the first animation and the second animation that corresponds to the spatial audio output mode includes moving a representation of a user while maintaining a representation of an audio output displayed in the user interface.
28	(New) The method of claim 26, wherein:
the respective audio output mode is a spatial audio output mode; and
a respective animation of the first animation and the second animation that corresponds to a non-spatial audio output mode includes concurrently moving a representation of a user and a representation of a first audio output displayed with a first predefined spatial relationship to the representation of the user in accordance with the movement of the representation of the user.
29	(New) The method of claim 21, wherein 

30	(New) The method of claim 21, wherein:
outputting the first audio using the first audio output mode includes rendering respective audio for output using the first audio output mode; and
outputting the second audio using the second audio output mode includes rendering the respective audio for output using the second audio output mode.
31	(New) The method of claim 30, wherein the respective audio includes a moving source of sound.
32	(New) The method of claim 21, wherein 
the set of one or more wearable audio output devices includes a first wearable audio output component and a second wearable audio output component, and the method includes:
prior to displaying the user interface, in accordance with a determination that at least one of the first wearable audio output component or the second wearable audio output component is not in a respective position relative to an ear of a user, presenting a notification prompting the user to place the first wearable audio output component in the respective position relative to a first ear of the user and the second wearable audio output component in the respective position relative to a second ear of the user.
33	(New) The method of claim 21, wherein 

34	(New) The method of claim 21, wherein 
the user interface is displayed in accordance with the electronic device establishing communication with the set of one or more wearable audio output devices for a first time since a most recent update of software executing on the electronic device.
35	(New) The method of claim 21, including:
prior to displaying the user interface, displaying a settings user interface that includes a selectable option for initiating an audio output mode demonstration process;
wherein 
the user interface is displayed in response to a user input that corresponds to activation of the selectable option.
36	(New) The electronic device of claim 16, wherein:
the first visual indication includes a first animation associated with the first audio output mode; and
the second visual indication includes a second animation, different from the first animation, associated with the second audio output mode.
37	(New) The electronic device of claim 36, wherein:
the respective audio output mode is a spatial audio output mode; and
a respective animation of the first animation and the second animation that corresponds to the spatial audio output mode includes moving a representation of a 
38	(New) The electronic device of claim 36, wherein:
the respective audio output mode is a spatial audio output mode; and
a respective animation of the first animation and the second animation that corresponds to a non-spatial audio output mode includes concurrently moving a representation of a user and a representation of a first audio output displayed with a first predefined spatial relationship to the representation of the user in accordance with the movement of the representation of the user.
39	(New) The electronic device of claim 16, wherein the second audio is a continuation of the first audio, with the second audio rendered using the second audio output mode where the first audio is rendered using the first audio output mode.
40	(New) The electronic device of claim 16, wherein:
outputting the first audio using the first audio output mode includes rendering respective audio for output using the first audio output mode; and
outputting the second audio using the second audio output mode includes rendering the respective audio for output using the second audio output mode.
41	(New) The electronic device of claim 40, wherein the respective audio includes a moving source of sound.  
42	(New) The electronic device of claim 16, wherein the set of one or more wearable audio output devices includes a first wearable audio output component and a second wearable audio output component, and the one or more programs include instructions for:

43	(New) The electronic device of claim 16, wherein the user interface is displayed in accordance with the electronic device establishing communication with the set of one or more wearable audio output devices for a first time.
44	(New) The electronic device of claim 16, wherein the user interface is displayed in accordance with the electronic device establishing communication with the set of one or more wearable audio output devices for a first time since a most recent update of software executing on the electronic device.
45	(New) The electronic device of claim 16, wherein the one or more programs include instructions for:
prior to displaying the user interface, displaying a settings user interface that includes a selectable option for initiating an audio output mode demonstration process;
wherein 
the user interface is displayed in response to a user input that corresponds to activation of the selectable option.

Allowable Subject Matter
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-45:
With respect to claims 1, 16 and 21, Carrigan (Pub. No.: US 20210014613 A1) is the closest prior art to the application invention, which teaches ¶ [0005]: “the computer system has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions”, ¶ [0008]: “one or more wearable audio output devices” ¶ [0118]: “touch-sensitive display…select and play music…and display, store and transmit … data” ¶ [0011]: “The wearable audio output device includes a first wearable audio output component and a second wearable audio output component”. However, none of the prior art on record singly or in combination render obvious that receiving, via the one or more input devices, a request to switch to using a second audio output mode and using the second audio output mode while displaying in the user interface, via the one or more display devices, a second visual indication that the second audio output mode is being used for the second audio, wherein the second visual indication is different from the first visual indication, while concurrently outputting the second audio using the second audio output mode and displaying the second visual indication that the second audio output mode is being used, detect, via the one or more input devices, an input directed to the user interface, and in response to detecting the input directed to the user interface, select, based on the input, one of the first audio output mode or the second audio output mode as an active audio output mode for the respective type of audio content.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654